Exhibit 1.1 900,000 Units CELSIUS HOLDINGS, INC. Each Unit consisting of Four Shares of Common Stock and One Warrant, each to Purchase One Share of Common Stock UNDERWRITING AGREEMENT , Ladenburg Thalmann & Co. Inc. As Representative of the Several Underwriters named in ScheduleI hereto Ladies and Gentlemen: CELSIUS HOLDINGS, INC, a Nevada corporation (the “Company”), proposes to issue and sell to the several Underwriters (as defined below) an aggregate of (i) 3,600,000 shares (the “Shares”) of its common stock, $0.001 par value per share (the “Common Stock”) and (ii) warrants (the “Warrants”) to purchase up to an aggregate of 900,000 shares of Common Stock (the “Warrant Shares”) pursuant to and in accordance with the terms and conditions of this underwriting agreement (the “Agreement”).The Shares and Warrants shall be sold in units (each a “Unit”), each Unit consisting of four (4) Shares and one (1) Warrant, each to purchase one (1) Warrant Share at the exercise price per share specified in the Prospectus (as defined below).The Shares and the Warrants shall be issued separately and shall be transferable separately immediately upon issuance.The Warrants will be issued pursuant to the terms of a Warrant Agreement (the “Warrant Agreement”) to be entered into by and between the Company and Interwest Transfer Company, Inc., as warrant agent (the “Warrant Agent”) in substantially the form attached hereto as Exhibit A. It is understood that, subject to the conditions hereinafter stated, an aggregate of 900,000 Units (the “Firm Securities”) will be sold to the several Underwriters named in ScheduleI hereto (the “Underwriters”) in connection with the public offering (the “Offering”) and sale of such Firm Securities.Ladenburg Thalmann & Co. Inc. shall act as the representative (the “Representative”) of the several Underwriters.In addition, as set forth below, the Company proposes to issue and sell to the Underwriters, upon the terms and conditions set forth in Section 3 hereof, an aggregate of up to 135,000 additional Units (“Optional Securities”).The Firm Securities and the Optional Securities, and the shares of Common Stock and Warrants (and the underlying Warrant Shares) comprising such Units, are hereinafter called the “Securities.” This is to confirm the agreement concerning the purchase of the Securities from the
